Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-3, 5-6 and 8-16 are allowed.
Priority
3.	Application 17/102,265 was filed on November 23rd, 2020 which claims priority to Provisional Application 62/940,087 filed on November 25th, 2019 and PCT/US20/62062 filed on November 24th, 2020 is also co-pending.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US2016/0253759 to Decanini et al. (hereinafter Decanini), US Patent Publication 2004/0128235 to Kemper et al. (hereinafter Kemper) and US Patent Publication US2009/0234850 to Kocsis et al. (hereinafter Kocisis).
While Decanini, Kemper and Kocsis are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches representing a plurality of asset types using a plurality of standard asset ownership units, each standard asset ownership unit representing a specific asset type; representing a plurality of standard asset ownership units using a roll-up node grouping a set of specified standard asset ownership units, providing at least one tracking node tracking a) transactions that do not reflect ownership of a company by an entity and b) transactions that do not add value to the roll-up node, wherein the standard asset ownership units, the at least one tracking node and the roll-up nodes 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693